DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Objections to the Drawings have been fully considered and are persuasive.  The Objections to the Drawings have been withdrawn. 
Applicant’s arguments with respect to 35 USC 112(b) Rejections of Claims 8-12 have been fully considered and are persuasive.  The 35 USC 112(b) Rejections of Claims 8-12 have been withdrawn. 
Applicant’s arguments with respect to the rejections of claims 8,10 under 35 USC 103 have been fully considered and are persuasive. 
Applicant’s arguments with respect to the rejections of claims 1-8, 10-12 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious “an inner perimeter of the abutment extends at least 270 degrees about the intermediate portion of the first internal cooling circuit relative to the central axis, and the intermediate portion of the second internal cooling circuit extends at least 270 
The closest prior art, Heisman, et alia (US 3,754,499), hereinafter Heisman, discloses a mounting plate for a press (Col 1, Ln 4-6).  Heisman further discloses the plate extends in first and second directions, comprises an abutment and an cooling circuit, having a passageway, an intermediate portions, inlet and outlet portions and a plurality of fins (all as illustrated in Fig 3). 
Heisman is silent to “an inner perimeter of the abutment extends at least 270 degrees about the intermediate portion of the first internal cooling circuit relative to the central axis, and the intermediate portion of the second internal cooling circuit extends at least 270 degrees about the outer perimeter of the abutment relative to the central axis”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725